Citation Nr: 1454725	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-47 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1974 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening of service connection for bilateral hearing loss and tinnitus.  

In May 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In November 2013, the Board reopened the claims of service connection for bilateral hearing loss and tinnitus and remanded both claims for additional development.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran previously testified at an August 1989 hearing before a Decision Review Officer at the RO, during which he indicated he sought treatment for hearing loss at the VA Medical Center (VAMC) in Martinez, California, following service separation in 1980.  In November 2013, the Board remanded the claims for service connection, in part because the Veteran's records from the Martinez VAMC were neither requested nor obtained.  In the November 2013 Remand, the Board specifically requested the Appeals Management Center (AMC) obtain the relevant 1980 VA treatment records from the Martinez VAMC.  

The AMC made five requests to the Martinez VAMC between November 2013 and June 2014, each time requesting the Veteran's treatment records from January 1, 1980, through December 31, 1980.  A June 2014 Report of Contact indicates that personnel at the Martinez VAMC responded that there were no treatment records for the Veteran during the requested time period.  

Correspondence from the Veteran in August 2014 indicates that the Veteran believes he sought treatment from bilateral hearing loss, inner ear disease, and tinnitus at the Martinez VAMC in 1981, not 1980 as he previously testified.  As these post-service treatment records would be probative to the Veteran's claims, and requests upon the Martinez VAMC were only limited to treatment records from 1980, the Board finds that another remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's treatment records from the VA Medical Center in Martinez, California, relating to hearing loss, inner ear disease, or tinnitus.  

All efforts to obtain these VA treatment records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  If and only if, treatment records from the Martinez VAMC are obtained, the AOJ should, if possible, request the VA physician who authored the September 2014 VA medical opinion review the additional evidence and provide an addendum medical opinion to assist in determining the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  If the September 2014 VA physician is not available, obtain the requested opinion from another medical professional.  

The VA physician should offer the following opinions: 

(a)  Was the left ear hearing loss disorder that was noted at entry clearly and unmistakably not aggravated as a result of service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

If it is the physician's opinion that the left hearing loss did permanently increase in severity during service, was that increase clearly and unmistakably due to the natural progress of the disease?

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability.

(b) Is any current right ear hearing loss disorder as likely as not (a 50 percent probability or greater) etiologically related to the in-service noise exposure reported during weapons training, work in the motor pool, work in the field communications, or any other incident of service?

(c) Is any current tinnitus disorder as likely as not (a 50 percent probability or greater) etiologically related to the in-service noise exposure reported during weapons training, work in the motor pool, work in the field communications, or any other incident of service?

The term "as least as likely as not" does not mean merely within the realm of possibility, but rather that the weight of medical evidence, both for and against a conclusion, is so evenly divided that it is medically sound to find in favor of causation as it is to find against it.  

3.  When the requested development has been completed, readjudicate the claims on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



